        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ X
                                :
 UNITED STATES OF AMERICA
                                :
       - v. -
                                :
 VIRGIL GRIFFITH,                 20 Cr. 15 (PKC)
                                :
              Defendant.
                                :
 ------------------------------ X




    GOVERNMENT’S PROPOSED EXAMINATION OF PROSPECTIVE JURORS




                                    AUDREY STRAUSS
                                    United States Attorney for the
                                    Southern District of New York
                                    One St. Andrew’s Plaza
                                    New York, New York 10007




Kimberly J. Ravener
Kyle A. Wirshba
Assistant United States Attorneys
-Of Counsel-
        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 2 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ X
                                :
 UNITED STATES OF AMERICA
                                :
       - v. -
                                :
 VIRGIL GRIFFITH,                 20 Cr. 15 (PKC)
                                :
              Defendant.
                                :
 ------------------------------ X



               PROPOSED EXAMINATION OF PROSPECTIVE JURORS

       Pursuant to Rule 24(a) of the Federal Rules of Criminal Procedure, the Government

respectfully requests that the Court include the following questions in its examination of

prospective jurors.

       The Court is requested to pursue more detailed questioning if a particular juror’s answer

reveals that further inquiry is appropriate and, in such an instance, to conclude with an inquiry

into whether the particular fact or circumstance would influence the juror in favor of or against

either the Government or the defendant, or otherwise affect the juror’s ability to serve as a fair

and impartial juror in this case. To the extent that any further inquiry in response to a juror’s

answer to any of the questions below is likely to lead to personal or sensitive information or

information that may risk influencing the jury pool in favor of or against either the Government

or the defendant, the Court is respectfully requested to conduct any such further inquiry at the

bench or in the robing room.
         Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 3 of 13




                                             The Charge

        1.      This is a criminal case. The defendant, Virgil Griffith, has been charged in an

Indictment returned by a grand jury sitting in this District with violating federal law. The

Indictment is not evidence. It simply contains the charge that the Government is required to prove

to the satisfaction of the jury beyond a reasonable doubt. The defendant has denied the charge

made by the Government and has pleaded not guilty to the Indictment.

        2.      Those of you who are selected to sit on this jury will receive a detailed explanation

of the charge at the conclusion of the case, but I will briefly summarize the charge in this case

now in order to determine whether there is anything about the nature of this case that may make

it difficult or inappropriate for you to serve on the jury.

        3.      The Indictment contains one count. That count charges the defendant with

participating in what is called a conspiracy, or an agreement, to violate the International

Emergency Economic Powers Act, also known as “IEEPA,” and the relevant regulations that are

part of the sanctions imposed by the United States against North Korea, also known as the

Democratic People’s Republic of Korea or “DPRK.” In particular, Griffith is charged with

conspiring to violate the IEEPA by agreeing with others to achieve one or both of the following

two unlawful objectives: first, to provide services to North Korea or individuals in North Korea

without obtaining a license to do so from the U.S. Government; and second, to evade and avoid

the requirements of U.S. law with respect to the provision of services to North Korea or

individuals in North Korea.

                                       Ability to Sit as Jurors

        4.      Do you have a problem with your hearing or vision that would prevent you from

giving attention to all of the evidence at this trial?

                                                   2
        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 4 of 13




       5.      Do you have any difficulty understanding or reading English?

       6.      Do you have any special medical problems or take any medications that might

interfere with your service as a juror in this case?

       7.      Do you have any religious or ethical beliefs that would prevent you from passing

judgment on another person?

       8.      The judge and the jury have separate roles in the trial of a case. Your job as jurors

is to determine the facts based on the evidence presented at the trial. My job is to instruct you as

to the law that governs or controls the case. It is your duty to accept these instructions of law and

to apply them to the facts as you determine them. On these legal matters, you must take the law

as I give it to you. Would you be reluctant or unwilling to follow my instructions as to the law

governing this case?

       9.      Do you have any personal knowledge of the facts or the charge in this case as I

have described them to you?

       10.     Have you heard or read about this case or the defendant in the media or on the

Internet?

       11.     The burden of proving guilt beyond a reasonable doubt rests entirely with the

Government. The defendant has no burden of proof whatsoever. The defendant is presumed

innocent throughout the course of the trial unless and until the Government proves him guilty

beyond a reasonable doubt. Would you be unable or unwilling to accept and follow these

principles of law?

       12.     Would you—for reasons that have nothing to do with the law or the evidence—be

reluctant or unwilling to render a guilty verdict?



                                                  3
        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 5 of 13




       13.     Would you—for reasons that have nothing to do with the law or the evidence—be

reluctant or unwilling to return a verdict of not guilty?

       14.     Would you be unable or unwilling to accept and follow the principle of law that

the question of punishment is for the Court alone to decide and that the possible punishment must

not enter into the deliberations of the jurors as to whether the defendant on trial here is guilty?

       15.     Would you be unable or unwilling to accept and follow the principle of law that

sympathy must not enter your deliberations as a juror and that only evidence produced in court

may be used by you to determine whether the defendant is guilty or not guilty of the crimes

charged?

       16.     Under our Constitution, no person accused of a crime is required to testify at trial

and jurors may not draw any unfavorable inference against the defendant if he should elect not to

testify. Would any of you be unwilling or unable to follow that instruction?

       17.     The Government is represented here by the United States Attorney for the

Southern District of New York, who is Audrey Strauss. The conduct of the trial will be in the

immediate charge of Assistant United States Attorneys Kimberly Ravener and Kyle Wirshba.

They will be assisted by Special Agent Brandon Cavanaugh of the Federal Bureau of

Investigation, and by Charlotte Cooper, a paralegal in the U.S. Attorney’s Office. Do you know,

or have you had any dealings, either directly or indirectly, with any of these individuals?

       18.     As I stated, the defendant in this case is Virgil Griffith. Do you know, or have you

had any dealings, either directly or indirectly, with the defendant or with any relative, friend or

associate of the defendant?




                                                  4
           Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 6 of 13




         19.    Mr. Griffith is represented by Brian Klein and Keri Axel of Waymaker and Sean

Buckley of Kobre & Kim. Do you know, or have you had any dealing, either directly or indirectly,

with Mr. Klein, Ms. Axel, or Mr. Buckley or their law firms Waymaker or Kobre & Kim?

         20.    Do you know, or have you had any dealings, either directly or indirectly with any

of the persons or places listed in Schedule A (the document attached to the end of this form)1?

         21.    Have you or anyone with whom you are close ever been employed by or had

dealings with any employee or representative of the United States Attorney’s Office for the

Southern District of New York or the U.S. Department of Justice? Have you or anyone with whom

you are close ever been employed by or had dealings with any employee or representative of the

Federal Bureau of Investigation, also known as the FBI?

         22.    The witnesses in this case will include present or former members of law

enforcement, including members of the FBI. Would you be unable or unwilling to follow my

instruction that the testimony of a law enforcement officer is entitled to no more and no less

weight than the testimony of another witness simply because the witness is a law enforcement

officer?

         23.    Have you, or has anyone with whom you are close, either as an individual or in

the course of business, ever been party to any legal action or dispute with any state or local law

enforcement agency, the United States or any of the officers, departments, agencies, or employees

of the United States, or had any interest in such legal action or dispute or its outcome?

         24.    Have you or anyone with whom you are close ever been questioned in relation to,

involved with, or appeared as a witness in any investigation by a) a federal or state grand jury,




1
    The Government will provide a proposed Schedule A closer to the commencement of trial.
                                              5
           Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 7 of 13




b) a congressional or state legislative committee, c) a licensing authority, or d) a federal, state or

local law enforcement agency?

       25.      Have you or has anyone you are close to, including family or friends, ever visited

or resided in North Korea or Singapore?

       26.      I expect that you will hear that much, if not all, of the conduct at issue in this case

occurred outside of the United States. United States law provides that persons engaged in conduct

occurring outside the United States nevertheless may be prosecuted in United States courts for

certain violations of American federal law. Would it affect your ability to fairly and impartially

render a verdict in this case if the evidence for the charged conduct includes conduct that took

place outside of the United States?

       27.      As I stated, the charge in this case involves an alleged violation of the International

Emergency Economic Powers Act and associated U.S. sanctions on North Korea. Is there

anything about the nature of this charge that would cause you to be unable to render a fair and

impartial verdict in this case?

       28.      Do you have any opinion about the enforcement of federal laws that might prevent

you from being fair and impartial in this case? Do you believe that the crime charged in the

Indictment, as I have described it to you, should not be illegal or that such laws should not be

enforced? Do you have any opinions or beliefs about the enforcement of these or other federal

laws that might prevent you from being fair and impartial in this case?

       29.      Do you have any views regarding, or experience with, the IEEPA or the U.S.

sanctions on North Korea that would hinder or prevent you from rendering a fair and impartial

verdict?



                                                  6
        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 8 of 13




       30.     I expect that some of the evidence in this trial will relate to cryptocurrency. Do

you have any views regarding, or experience with, cryptocurrency that would hinder or prevent

you from rendering a fair and impartial verdict?

       31.     Have you or anyone you are close to ever been charged with a crime or been a

victim or witness of a crime involving government sanctions?

       32.     Have you or anyone with whom you are close ever been a victim, witness, or

complainant in any prosecution, state or federal, or ever been arrested or charged with a crime?

       33.     Are you, or is anyone close to you, under subpoena or about to be subpoenaed in

any case?

       34.     Have you, or has any relative or close friend of yours ever been involved, or

appeared as a witness, in any investigation by a federal or state grand jury or by a congressional

or state legislative committee, licensing authority, or governmental agency?

       35.     To your knowledge, have you or has any relative, associate, or close friend ever

been the subject of any investigation or accusation by a prosecutor, a federal or state grand jury,

or any other law enforcement agency?

       36.     Some of the evidence in this trial may be presented in the form of recorded

conversations and meetings. The defendant and/or his alleged co-conspirators may not have

known that they were being recorded at the time the recordings were made. Any such recordings

that may be played during the trial are admissible in this case. Do you have any feelings or

opinions about the use of evidence obtained from such recordings that would affect your ability

to be fair and impartial in this case? Does the fact that these conversations and meetings may have

been recorded without the defendant’s or his alleged co-conspirators’ knowledge in any way

affect your ability to render a fair and impartial verdict?

                                                  7
         Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 9 of 13




        37.     You may hear testimony in this case by one or more “expert” witnesses. Have you

had any experiences with experts, or do you have any general feelings about the use of experts,

that would make it difficult for you to render a fair and impartial verdict?

        38.     Some of the evidence in this trial may come in the form of emails and

communications sent and received by the defendant and others over the Internet and electronic

messaging applications. I also instruct you that this type of evidence does not violate the rights of

the defendant, and it is perfectly proper for this type of evidence to be introduced at trial for your

consideration. With that in mind, do you have any feelings about the use of such online

communications that would make it difficult for you to consider such evidence fairly and

impartially at trial?

        39.     Some of the evidence in this trial may be presented in the form of statements that

the defendant made to law enforcement. I instruct you that these statements were properly

obtained by the Government and that it is proper for this evidence to be introduced at trial for

your consideration. Do you have any feelings or opinions about the use of such statements that

could affect your ability to be fair and impartial in this case?

        40.     Some of the evidence admitted at trial may come from searches performed by law

enforcement officers. I instruct you that those searches were legal and that the evidence obtained

from those searches is admissible in this case. Do you have strong feelings about searches

conducted by law enforcement officers or the use of evidence obtained from searches that would

affect your ability to be fair and impartial in this case?

        41.     Do you have any expectations about the types of evidence that the Government

should or will present in this criminal trial, or in a criminal trial more generally? Would you be



                                                  8
        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 10 of 13




unable to follow my instructions that the Government is not required to use any particular

investigative technique investigating and presenting evidence of a crime?

       42.      You may not speculate as to the reason why other persons are not on trial. Is there

any juror who cannot follow this instruction or who for this reason would have difficulty

rendering a fair and impartial verdict?

       43.      Have you, or has anyone close to you, ever studied or practiced law?

       44.      Have you ever, at any time, served as a member of a grand jury, whether federal,

state, county, or city court?

       45.      Have you ever served as a juror in any court? If so, when and in what court did

you serve and was it a civil or criminal case? Without telling us what it was, did the jury reach a

verdict?

       46.      For those of you who have described prior jury service, is there anything about

your prior experiences as a juror that would prevent you from acting as a fair and impartial juror

in this case?

       47.      Do you know any other prospective member of this jury?

       48.      In the questions I have asked, I have tried to direct your attention to possible

reasons why you might not be able to sit as a fair and impartial juror. Now, apart from the

questions I have asked you, is there any reason why you would be unable to sit as a fair and

impartial juror in this case and render a true and just verdict without fear, favor, sympathy, or

prejudice in accordance with the law as I instruct you?

                                Questions for Individual Jurors

   49. The Government respectfully requests that the Court ask each juror to provide the

following information:

                                                 9
       Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 11 of 13




               a.      the juror’s marital status, and number and ages of children;

               b.      the educational background of the juror, including the highest degree
                       obtained;

               c.      whether the juror has served in the military;

               d.      the juror’s occupation;

               e.      the nature of the juror’s work;

               f.      the length of employment with his or her most recent employer;

               g.      the same employment information concerning any other employment of
                       the juror within the last five years, or if retired, what the juror did before
                       retirement;

               h.      the same employment information with respect to the juror’s significant
                       other and any working children, and any other adult members of the
                       juror’s household;

               i.      the juror’s current town of residence, or neighborhood if the juror resides
                       in New York City;

               j.      the length of time at that residence, and the same information for any
                       other residence of the juror within the last five years;

               k.      the newspapers, magazines, and/or websites that the juror typically reads;

               l.      the sources from which the juror typically receives his or her news;

               m.      the television shows that the juror typically watches; and

               n.      the juror’s hobbies or leisure-time activities and organizations.

                    Requested Instruction Following Impaneling of the Jury

       50.     From this point on until you retire to deliberate on your verdict, it is your duty not

to discuss this case and not to remain in the presence of other people who may be discussing this

case. This rule about not discussing the case with others includes discussions even with members

of your own family and your friends. It also extends to any postings that you may make to social


                                                 10
       Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 12 of 13




media, and I instruct you now that you are not to use Twitter, Facebook, Instagram, Snapchat, a

personal blog, or any other form of social media to post anything related to this trial until after

you have returned a verdict.

       51.     If at any time during the course of this trial any person attempts to talk to you or

to communicate with you about this case, either in or out of the courthouse, you should

immediately report such an attempt to me through my deputy clerk. In this regard, let me explain

to you that the attorneys and the defendants in a case are not supposed to talk to jurors, even to

offer a friendly greeting. So if you happen to see any of them outside this courtroom they will,

and should, ignore you. Please do not take offense. They will only be acting properly and pursuant

to the Court’s instructions by doing so.




                                                11
        Case 1:20-cr-00015-PKC Document 129 Filed 08/13/21 Page 13 of 13




       52.     Finally, if anything should happen involving any of you that is of an unusual

nature, or that you think is something the Court should be told about, please do not discuss it with

any other juror. Simply give my clerk a note to the effect that you want to speak to me about it

and I can then hear what it is and what you have to say. I make these remarks without expecting

anything unusual or improper to happen. It is just safer to take the precaution of alerting you in

advance.

Date: New York, New York
      August 13, 2021

                                              Respectfully Submitted,

                                              AUDREY STRAUSS
                                              United States Attorney for the
                                              Southern District of New York


                                      By:             /s/
                                              Kimberly J. Ravener
                                              Kyle A. Wirshba
                                              Assistant United States Attorneys
                                              (212) 637-2358 / 2493




                                                12
